  Case 14-14293         Doc 65     Filed 03/05/19 Entered 03/05/19 11:32:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14293
         Dionda S Johnson Pumphrey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2014.

         2) The plan was confirmed on 08/05/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/15/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,904.00.

         10) Amount of unsecured claims discharged without payment: $47,454.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14293         Doc 65       Filed 03/05/19 Entered 03/05/19 11:32:52                    Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $14,407.28
        Less amount refunded to debtor                             $7.28

NET RECEIPTS:                                                                                   $14,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $600.03
    Other                                                                   $306.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,906.03

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                          Unsecured          41.00           NA              NA            0.00       0.00
ACL LABORATORIES                 Unsecured         320.00           NA              NA            0.00       0.00
ACL LABORATORIES                 Unsecured         195.00           NA              NA            0.00       0.00
AMERICAN GENERAL FINANCE         Unsecured           0.00           NA              NA            0.00       0.00
C/o The Hart Wellness Center     Unsecured         265.00           NA              NA            0.00       0.00
Citi Auto/Santander Consumer USA Unsecured           0.00           NA              NA            0.00       0.00
CITY OF HARVEY                   Unsecured         150.00           NA              NA            0.00       0.00
Comenity Bank                    Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,996.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         254.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured              0.00           NA              NA            0.00       0.00
First Equity                     Unsecured     11,751.00            NA              NA            0.00       0.00
First National Bank Of Chicago   Unsecured      1,008.00            NA              NA            0.00       0.00
GREATER CHICAGO FINANCE          Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,400.00       2,354.99        2,354.99      2,354.99        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          86.82           86.82           6.91       0.00
Kroger Check Recovery Center     Unsecured         109.00           NA              NA            0.00       0.00
La Redoute / World Financial N   Unsecured      1,111.00            NA              NA            0.00       0.00
Lease Financ                     Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA       1,479.11        1,479.11        117.75        0.00
MIDLAND CREDIT MANAGEMENT        Unsecured         997.00           NA              NA            0.00       0.00
NCEP LLC                         Secured        5,189.00       6,250.00        5,189.00      5,189.00     295.14
NCEP LLC                         Unsecured      5,811.00       5,159.18        6,220.18        495.17        0.00
Redflex Traffic Systems          Unsecured         200.00           NA              NA            0.00       0.00
RJM ACQUISITIONS                 Unsecured            NA          97.84           97.84           7.79       0.00
SILVERLEAF RESORTS INC           Unsecured            NA            NA              NA            0.00       0.00
SILVERLEAF RESORTS INC           Secured        5,000.00       2,538.53        2,538.53           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured     10,523.00     11,103.77        11,103.77        883.93        0.00
US Dept of Education             Unsecured      8,000.00            NA              NA            0.00       0.00
VILLAGE OF DOLTON                Unsecured         200.00        200.00          200.00          15.92       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-14293       Doc 65     Filed 03/05/19 Entered 03/05/19 11:32:52                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim       Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed        Paid           Paid
Village Of East Hazel Crest   Unsecured         675.00             NA           NA            0.00         0.00
VILLAGE OF EAST HAZEL CREST   Unsecured         675.00        1,350.00     1,350.00        107.47          0.00
VILLAGE OF ORLAND PARK        Unsecured         250.00          250.00       250.00          19.90         0.00
VILLAGE OF SOUTH HOLLAND      Unsecured         250.00             NA           NA            0.00         0.00
WELLS FARGO HOME MORTGAGE     Unsecured           0.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                            $5,189.00          $5,189.00                $295.14
      All Other Secured                                  $2,538.53              $0.00                  $0.00
TOTAL SECURED:                                           $7,727.53          $5,189.00                $295.14

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                $2,354.99          $2,354.99                  $0.00
TOTAL PRIORITY:                                          $2,354.99          $2,354.99                  $0.00

GENERAL UNSECURED PAYMENTS:                          $20,787.72             $1,654.84                  $0.00


Disbursements:

       Expenses of Administration                             $4,906.03
       Disbursements to Creditors                             $9,493.97

TOTAL DISBURSEMENTS :                                                                       $14,400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-14293         Doc 65      Filed 03/05/19 Entered 03/05/19 11:32:52                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
